DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/27/2022 Amendment and RCE.
Claims 1-4, 6-9, 16-17, 19-24 and 26 are pending and examined.  Claims 5, 10-15, 18 and 25 have been cancelled.
Amendment to claims 1-4, 6-9, 16-17, 19-24 and 26 has overcome the 06/27/2022 112 rejection, first paragraph. The claims are rejected with prior art references as followed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 16-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,875,044 to Lee et al. (hereafter Lee).
Regarding independent claim 1, Lee teaches a system comprising: 
a memory device (FIG. 1: e.g. either first memory 370 or second memory 380); and 
a processing device (FIG. 1: controller 310A), operatively coupled with the memory device, to perform operations comprising: 
identifying a first set of data units having a corresponding first passing read voltage, wherein the first set of data units reflects one or more data units of the first set of data units that were programmed within a first period of time (Hash Value Table_2 having corresponding Vread5 as shown in FIG. 8, wherein Hash Value Table_2 comprising a set of data units as shown in FIG. 5, which were programmed between time interval T1-T2 as shown in FIG. 7) and a second set of data units having a corresponding second passing read voltage, wherein the second set of data units reflects one or more data units of the second set of data units that were programmed within a second period of time (Hash Value Table_3 having corresponding Vread4 as shown in FIG. 8, wherein Hash Value Table_3 comprising a set of data units as shown in FIG. 5, which were programmed between time interval T2-T3 as shown in FIG. 7); 
receiving a read request directed to a first data unit of the memory device (FIG. 13: read request in step S210); 
determining whether the first data unit matches the one or more data units of the first set of data units or the one or more data units of the second set of data units (FIG. 13: searching hash value tables having the hash values in step S220); 
responsive to determining that the first data unit matches the one or more data units of the first set of data units, performing a read operation on the first data unit of the memory device using the first passing read voltage level associated with the first set of data units (e.g. when the hash value matches Hash Value Table_2, use Vread5); and 
FIG. 7: when hash values stored in hash value tables 343-1 to 343-m are initialized/erased [at predetermined intervals], the hash values disassociate from hash value table(s), see 16:1-11).  
Lee doesn’t teach the strike through limitations. However, for special cases such as when the block corresponding to the read address is read, erased and re-written repeatedly for a short time before the hash value table_1 is initialized/erased, it would have been obvious to one with ordinary skill in the art to disassociating the data from the hash value table_2 responsive to the erasing of the block in order to preventing error of multiple hits in the hash value tables.
Regarding dependent claim 2, Lee teaches wherein the one or more data units of the first set of data units and the one or more data units of the second set of data units were programmed within a separate associated defined period of time (FIG. 7: e.g. hash values in Hash Value Table_2 and Hash Value Table_3 were programmed between time intervals T1-T2 and T2-T3, respectively).  
Regarding dependent claim 3, Lee teaches wherein the processing device to perform further operations comprising: receiving a program request identifying data to be stored on the memory device; programing the data to the data unit of the memory device; and associating the data unit to a current set of data units, wherein the current set of data units comprises data units programmed within a current defined period of time (see FIGS. 3-4 and corresponding description).  
Regarding dependent claim 8, Lee teaches wherein the processing device to perform further operations comprising: receiving a second read request directed to a second data unit of the memory device (FIG. 13: second read request in step S210 for data unit corresponding to a second read address); determining whether the second data unit matches the one or more data units of the first set of data units or the one or more data units of the second set of data units; and responsive to determining that the second data unit matches the one or more data units of the second set of data units, performing a second read operation on the second data unit of the memory device using a second passing read voltage level associated with the second set of data units (FIG. 13: searching hash value tables for table having the hash values corresponding to the second read address in step S220. Supposedly there is a match in Hash Value Table_3 for example, perform second read operation in step S240 with read voltage Vread4).  
Regarding dependent claim 9, Lee teaches wherein the processing device to perform further operations comprising: receiving a third read request identifying data stored in a third data unit of the memory device (FIG. 13: third read request in step S210 for data unit corresponding to a third read address); identifying a third set of data units having a corresponding third passing read voltage, wherein the third set of data units reflects one or more data units of the third set of data units that were programmed within a third period of time, and wherein the third data unit is associated with the third set of data units; obtaining the third passing read voltage level associated with the third set of data units; and performing a third read operation on the third data unit of the memory device using the third passing read voltage level  (FIG. 13: searching hash value tables for table having the hash values corresponding to the third read address in step S220. Supposedly there is a match in Hash Value Table_4 for example, perform third read operation in step S240 with read voltage Vread3 as shown in FIG. 8).  
Regarding independent claim 16, Lee teaches a non-transitory computer-readable storage medium comprising instructions that (see FIG. 1), when executed by a processing device, cause the processing device to: 
identify a first set of data units having a corresponding first passing read voltage, wherein the first set of data units reflects one or more data units of the first set of data units that were programmed within a first period of time (Hash Value Table_2 having corresponding Vread5 as shown in FIG. 8, wherein Hash Value Table_2 comprising a set of data units as shown in FIG. 5, which were programmed between time interval T1-T2 as shown in FIG. 7) and a second set of data units having a corresponding second passing read voltage, wherein the second set of data units reflects one or more data units of the second set of data units that were programmed within a second period of time (Hash Value Table_3 having corresponding Vread4 as shown in FIG. 8, wherein Hash Value Table_3 comprising a set of data units as shown in FIG. 5, which were programmed between time interval T2-T3 as shown in FIG. 7); 
receive a read request directed to a first data unit of a memory device (FIG. 13: read request in step S210); 
determine whether the first data unit matches the one or more data units of the first set of data units or the one or more data units of the second set of data units (FIG. 13: searching hash value tables having the hash values in step S220); 
responsive to determining that the first data unit matches the one or more data units of the first set of data units, perform a read operation on the first data unit of the memory device using the first passing read voltage level associated with the first set of data units ; and 
FIG. 7: when hash values stored in hash value tables 343-1 to 343-m are initialized/erased [at predetermined intervals], the hash values disassociate from hash value table(s), see 16:1-11).  
Lee doesn’t teach the strike through limitations. However, for special cases such as when the block corresponding to the read address is read, erased and re-written repeatedly for a short time before the hash value table_1 is initialized/erased, it would have been obvious to one with ordinary skill in the art to disassociating the data from the hash value table_2 responsive to the erasing of the block in order to preventing error of multiple hits in the hash value tables.
Regarding dependent claim 17, Lee teaches wherein the processing device is further to: receive a program request identifying data to be stored on the memory device; program the data to the data unit of the memory device; and assign the data unit to a current set of data units, wherein the current set of data units comprises data units programmed within a current defined period of time (see FIGS. 3-4 and corresponding description).  
Regarding dependent claim 19, Lee teaches wherein the processing device is further to: receive a second read request directed to a second data unit of the memory device (FIG. 13: second read request in step S210 for data unit corresponding to a second read address); determine whether the second data unit matches the one or more data units of the first set of data units or the one or more data units of the second set of data units; and responsive to determining that the second data unit matches the one or more data units of the second set of data units, perform a second read operation on the second data unit of the memory device using a second passing read voltage level associated with  the second set of data units (FIG. 13: searching hash value tables for table having the hash values corresponding to the second read address in step S22. Supposedly there is a match in Hash Value Table_3 for example, perform second read operation in step S240 with read voltage Vread4).  
Regarding dependent claim 20, Lee teaches wherein the processing device is further to: receive a third read request identifying data stored in a third data unit of the memory device; identify a third set of data units having a corresponding a third passing read voltage, wherein the third set of data units reflects one or more data units of the third set of data units that were programmed within a third period of time (Hash Value Table_4 having corresponding Vread3 as shown in FIG. 8, wherein Hash Value Table_4 comprising a set of data units as shown in FIG. 5, which were programmed between time interval T3-T4 as shown in FIG. 7), and wherein the third data unit is associated with the third set of data units; obtain the third passing read voltage level associated with the third set of data units; and perform a third read operation on the third data unit of the memory device using the third passing read voltage level  (FIG. 13: searching hash value tables for table having the hash values corresponding to the third read address in step S220. Supposedly there is a match in Hash Value Table_4 for example, perform third read operation in step S240 with read voltage Vread3 as shown in FIG. 8).  
Regarding independent claim 21, Lee teaches a method comprising: 
identifying a first set of data units having a corresponding first passing read voltage, wherein the first set of data units reflects one or more data units of the first set of data units that were programmed within a first period of time (Hash Value Table_2 having corresponding Vread5 as shown in FIG. 8, wherein Hash Value Table_2 comprising a set of data units as shown in FIG. 5, which were programmed between time interval T1-T2 as shown in FIG. 7) and a second set of data units having a corresponding second passing read voltage, wherein the second set of data units reflects one or more data units of the second set of data units that were programmed within a second period of time (Hash Value Table_3 having corresponding Vread4 as shown in FIG. 8, wherein Hash Value Table_3 comprising a set of data units as shown in FIG. 5, which were programmed between time interval T2-T3 as shown in FIG. 7); 
receiving a read request directed to a first data unit of a memory device (FIG. 13: read request in step S210); 
determining whether the first data unit matches the one or more data units of is the first set of data units or the one or more data units of the second set of data units (FIG. 13: searching hash value tables having the hash values in step S220); 
responsive to determining that the first data unit matches the one or more data units of the first set of data units, perform a read operation on the first data unit of the memory device using the first passing read voltage level associated with the first set of data units (e.g. when the hash value matches Hash Value Table_2, use Vread5); and 
FIG. 7: when hash values stored in hash value tables 343-1 to 343-m are initialized/erased [at predetermined intervals], the hash values disassociate from hash value table(s), see 16:1-11).  
Lee doesn’t teach the strike through limitations. However, for special cases such as when the block corresponding to the read address is read, erased and re-written repeatedly for a short time before the hash value table_1 is initialized/erased, it would have been obvious to one with ordinary skill in the art to disassociating the data from the hash value table_2 responsive to the erasing of the block in order to preventing error of multiple hits in the hash value tables.
Regarding dependent claim 22, Lee teaches wherein the one or more data units of the first set of data units and the one or more data units of the second set of data units were programmed within a separate associated defined period of time (FIG. 7: e.g. hash values in Hash Value Table_2 and Hash Value Table_3 were programmed between time intervals T1-T2 and T2-T3, respectively).  
Regarding dependent claim 23, Lee teaches receiving a program request identifying data to be stored on the memory device; programing the data to the data unit of the memory device; and associating the data unit to a current set of data units, wherein the current set of data units comprises data units programmed within a current defined period of time (see FIGS. 3-4 and corresponding description).  

Claims 4, 6-7, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 8,072,805 to Chou et al. (hereafter Chou).
Regarding dependent claim 4, Lee teaches wherein to determine the first read voltage level associated with the first set of data units, the processing device to perform further operations comprising: determining whether a first passing read voltage level is associated with  the first set of data units (FIG. 8: see Hash Value Tables and corresponding read voltages); responsive to determining that no passing read voltage level is associated with the first set of data units: performing, using a default passing read voltage level (see 10:34-42), a first read operation of data stored in the data unit; 
However, Lee doesn’t teach the remaining limitations.
Chou teaches an operation memory controller (FIG. 6A: memory controller 52) to perform steps of determine the read voltage level comprising: determining whether a read voltage level is assigned (FIG. 2B: step 26); responsive to determining that no read voltage level is assigned: performing, using a default read voltage level, a first read operation of data stored (FIG. 2B: step 27); and responsive to determining that the first read operation failed (FIG. 2B: NO result in step 28): executing a read error handling operation to determine a second read voltage level, and assigning the second read voltage level (FIG. 2B: steps 24-25).
Since Lee and Chou are both from the same field of endeavor, the purpose disclosed by Chou would have been recognized in the pertinent art of Lee.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the method suggested in Chou in the memory device of Lee in order to find the optimal read voltage corresponding to the set of data units of Lee.
Regarding dependent claim 6, Chou teaches wherein the processing device to perform further operations comprising: responsive to determining that the read operation using the first passing read voltage level of the first set of data units failed (FIG. 2B: step 26): executing a read error handling operation to determine a third passing read voltage level, and associating the third passing read voltage level to the first set of data units, replacing the first passing read voltage level (FIG. 2B: steps 24-25).  
Regarding dependent claim 7, Chou teaches wherein to determine that the read operation failed, the processing device to perform further operations comprising: determining that the read operation resulted in a read bit error rate (RBER) value that satisfies a threshold condition (i.e. when the number errors are correctable by not-shown ECC circuit, see 6:56-67).  
Regarding dependent claims 24 and 26, see rejection applied to claims 4 and 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824